LILES, Acting Chief Judge.
Appellant, Victor Miller, was charged by information with assault with intent to commit a felony, to-wit: rape, in violation of Fla.Stat. 784.06, F.S.A. He appeared before the Court of Record of Lee County in the presence of his attorney, William J. Nelson, who is also an assistant public defender but in this instance was representing the appellant privately. Appellant plead not guilty and the trial was set for April 7, 1970. Prior to the trial date appellant along with his attorney appeared before the court and asked to withdraw his plea of not guilty and enter a plea of guilty. At this juncture the court went into great detail to determine if the change in plea was given knowingly, freely and voluntarily as required by law.
The record is very clear that the appellant was examined both by his attorney and by the court in great detail before the court would accept the plea of guilty. We believe the examination made by the appellant’s attorney as well as by the court was sufficient to support the proposition that the change in plea was made knowingly, intelligently and without coercion.
For the foregoing reasons we affirm.
PIERCE and MANN, JJ., concur.